Per Curiam.
The first of these appeals was by the judgment creditor from an order granted at Special Term of the Supreme Court vacating the restraining clauses in a third party order in supplementary proceedings, and decreeing that ¿Etna Life Insurance Company, judgment creditor, has no hen upon moneys in the possession of third parties. We are of the opinion that the judgment creditor has a hen upon the funds in question, and that, therefore, said order appealed from should be reversed, with ten dollars costs and disbursements to the judgment creditor, appellant, and the motion to vacate the restraining clauses in the third party orders denied, with ten dollars costs.
The second appeal taken by the judgment creditor was from an order granted at Special Term of the Supreme Court, New York county, denying an application for a reargument. In view of the reversal of the first appeal, this appeal should be dismissed.
The third of these appeals was from an order granted at Special Term of the Supreme Court denying a motion made by ¿Etna Life Insurance Company, judgment creditor, for an order directing the assignees for the benefit of creditors of A. Barsa & Bro. to pay over to said judgment creditor the sum of $2,565.39, together *586with interest, pursuant to section 792 of the Civil Practice Act. We are of the opinion that said, motion should have been granted, and that the order denying the same should be reversed, with ten dollars costs and disbursements, and the application granted with ten dollars costs to the judgment creditor, appellant.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Glennon, JJ.
In the first and second appeals: Order entered October 11, 1934, reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Appeal from order entered October 19, 1934, denying motion for reargument dismissed.
In the third appeal: Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.